Case 7:19-mc-00432-KMK Document 4-1 Filed 09/19/19 Page 1 of 2




                       EXHIBIT “1”
                    Case 7:19-mc-00432-KMK Document 4-1 Filed 09/19/19 Page 2 of 2
InboxLGLIPG




From:                            InboxLGLIPG
Sent:                            Thursday, September 19, 2019 1:27 PM
To:                              'dmca-agent@google.com'
Subject:                         Notice of Infringement by: Formatos Teocraticos


Dear Sir/Madam:

I represent Watch Tower Bible and Tract Society of Republic of Korea (“Watch Tower”). It has come to our attention
that you are reproducing and distributing Watch Tower’s intellectual property illegally and without authorization.

Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual property.

Name of Infringing User: Formatos Teocraticos

Title Given to Infringing Material (if any): “Pastoreen El Rebano de Dios”

Description of Work Being Infringed: My client’s copyrighted literary work.

Link to Infringing Material:
https://drive.google.com/file/d/15Wt_uz9KaYixJtAzqAiARG3NjVP4rLyo/view

Title of Work Being Infringed (if applicable): “Pastoreen El Rebano de Dios”

Link to Lawful Display of Material(s) on Watch Tower’s site: Not available on Watch Tower’s website.

The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the material(s).

We hereby request that you take all steps necessary to immediately remove the infringing materials from your website.
Advise us in writing within ten (10) days of the date of this letter whether or not you will take the requested action.

I have a good faith belief that use of the materials in the manner complained of is not authorized by the copyright
owner, its agent, or the law.

I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf of the
owner of the infringed materials.

Sincerely,

/s/ Paul D. Polidoro

Paul D. Polidoro
Attorney-At-Law

Intellectual Property Owner: Watch Tower Bible and Tract Society of Republic of Korea
Company: Watch Tower Bible and Tract Society of Republic of Korea
Address: Sindumangok-ro 73, Gongdo-eup
City, State, and Zip: Anseong-si, Gyeonggi-do, 17558 Korea
Name and Title: Paul D. Polidoro, Attorney-At-Law
Attorney Address: 200 Watchtower Drive, Patterson, NY 12563
Email Address: InboxLGLCopyright@jw.org
Telephone: 845-306-0711
                                                              1
